Name: Commission Regulation (EEC) No 3818/90 of 19 December 1990 laying down certain INDICATIVE ceilings and certain additional detailed rules for the application of the supplementary trade mechanism in fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 29. 12 . 90 Official Journal of the European Communities No L 366/39 COMMISSION REGULATION (EEC) No 3818/90 of 19 December 1990 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism in fruit and vegetables between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, as constituted at 31 December 1985 and Spain on the one hand, and Portugal on the other; Having regard to the Treaty establishing the European Economic Community, Whereas the amount of the security relating to STM licences referred to in Article 4 of Regulation (EEC) No 365,1 /90 should be fixed so as to ensure the proper func ­ tioning of these arrangements ; Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for the application of the supplementary mechanism for trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION : Article 1 For oranges falling within CN codes 0805 10 11 , 0805 10 15 , 0805 10 19, 0805 10 21 , 0805 10 25, 0805 10 29, 0805 10 31 , 0805 10 35, 0805 10 39, 0805 10 41 , 0805 10 45 and 0805 10 49 and apples other than cider apples falling within CN code 0808 10 93 and 0808 10 99 : Whereas, in compliance with Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession (2), amongst other products, oranges and apples other than cider apples are subject to the STM from 1 January 1991 ; (a) the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession, andWhereas Commission Regulation (EEC) No 3819/90 (3)lays down detailed rules for the application of the supplementary trade mechanism (STM) in fresh fruit and vegetables between Portugal and the other Member States ; (b) the sensitive periods of the Portuguese market, within the meaning of Article 2 of Regulation (EEC) No 3651 /90, shall be as fixed in the Annex hereto. Whereas, in accordance with Article 3 of Regulation (EEC) No 3651 /90, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession should be laid down, for the products in question, for the periods during which the Portuguese market is to be considered sensitive within the meaning of Article 2 of that Regu ­ lation ; whereas , moreover, these ceilings must reflect a gradual increase in trade flows between the Community Article 2 The amount of the security for STM licences referred to in Article 4(3) of Regulation (EEC) No 3651/90 is hereby fixed at ECU 8 per 100 kg net of products referred to in Article 1 .(') OJ No L 362, 27 . 12 . 1990, p. 24. O OJ No L 362, 27 . 12 . 1990, p. 38 . (') See page 41 of this Official Journal. Article 3 This Regulation shall enter into force on 1 January 1991 . 29 . 12 . 90No L -366/40 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission ANNEX Indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession (From 1 January to 31 May 1991 ) CN code Description of goods Sensitive period Target ceiling(tonnes) Oranges 1 . 1.-28.2 . 1.3.-31.5 . 3 400 and 4 100 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 and 0805 10 49 0808 10 93 and 0808 10 99 i Apples 1 . 1.-28.2 . 7 300